                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NANCY PIERCE,                                       Case No. 3:18-cv-04097-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER TRANSFERRING CASE TO
                                                 v.
                                   9                                                         THE SOUTHERN DISTRICT OF
                                                                                             TEXAS
                                  10     ENCORE HEALTH RESOURCES, LLC,
                                                                                             Re: Dkt. No. 42
                                                        Defendant.
                                  11

                                  12          On May 25, 2018, Plaintiff Nancy Pierce filed this class action complaint against her
Northern District of California
 United States District Court




                                  13   employer, defendant Encore Health Resources, LLC (“Encore”). On November 21, 2018, Encore

                                  14   filed a motion to transfer this case to the Southern District of Texas or to dismiss it. Dkt. No. 42.

                                  15   On December 7, 2018, the parties filed a notice indicating that they had reached an agreement to

                                  16   settle all claims in this case along with those in two factually similar cases, one of which is

                                  17   pending in the Southern District of Texas. Dkt. No. 43. In an effort to consolidate the cases for

                                  18   purposes of the settlement notice, approval, and administration process, the parties agreed that

                                  19   transfer was appropriate. The plaintiff filed a statement of non-opposition on December 12, 2018.

                                  20   Dkt. No. 45.

                                  21          Given that the parties have reached a settlement and the plaintiff does not oppose transfer,

                                  22   this case is hereby TRANSFERRED to the Southern District of Texas. The January 9, 2019

                                  23   hearing on the motion to transfer or dismiss is VACATED.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 13, 2018

                                  26
                                  27
                                                                                                     William H. Orrick
                                  28                                                                 United States District Judge
